DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al. U.S. PGPUB No. 2018/0340910 in view of Ibrahim et al. U.S. PGPUB No. 2019/0057852.

Regarding claim 1, Betz discloses a mass spectrometric system comprising an ion source, a first trapped ion mobility spectrometry (TIMS) analyzer (“First TIMS” in figure 2) and a mass analyzer (“Time-of-flight analyzer” in figure 2), wherein the TIMS analyzer is located and operated in a first vacuum chamber at an elevated pressure above 500 Pa (“The vacuum conditions around the TIMS tube (11) are chosen such that the maximum gas velocity amounts to about 100 to 150 meters per second, at a pressure of a few hectopascals” [0005]). Although Betz discloses that the TIMS analyzer is operated at “a few hectopascals” [0005], where one hectopascal is 100 pascals, Betz does not explicitly and specifically disclose that the TIMS analyzer is operated at a pressure above 1000 Pa. 
Ibrahim discloses a device “that can operate effectively at atmospheric pressure and more generally at all pressures” [0009] wherein the device is an IMS device [0008] and Ibrahim specifically contemplates that the invention may be applies for “a number of IMS formats used for chemical and biochemical analysis, including… trapped ion mobility spectrometry (TIMS)” [0006]. Ibrahim describes that the apparatus illustrated in figures 1A and 1B can be configured “to separate ions based on their mobility” [0077] and specifies, with respect to the ion confinement scheme of figure 2F that the device is operated at “a pressure of 1400 Torr” [0087] (1400 Torr is 186,651.3 Pa, which is greater than the claimed 1000 Pa). In paragraphs [0006-0009] Ibrahim 
It would have been obvious to one possessing ordinary skill in the art to have modified the TIMS analyzer of Betz with the high pressure ion mobility analyzer of Ibrahim in order to reduce the size, weight, and cost of operating such an analyzer (as suggested in paragraph [0008-0009] of Ibrahim).

Regarding claim 2, Betz discloses an ion gate (“ion gate” in figure 2) and a second TIMS analyzer (“Second TIMS” in figure 2) wherein the second TIMS analyzer is located downstream of the first TIMS analyzer (“First TIMS” in figure 2) and the ion gate is located between the first TIMS analyzer and the second TIMS analyzer (as illustrated in figure 2).

Regarding claim 7, Betz illustrates in figure 2 that the first TIMS analyzer is arranged collinearly to the second TIMS analyzer.

Regarding claim 10, Betz discloses that the first and/or the second TIMS analyzer comprises an accumulation region for trapping (“The operation of the TIMS analyzer starts with an "ion accumulation phase", accumulating ions on the uppermost electric DC field ramp of the diagram” [0008]) and a mobility separation region for separating ions according to mobility (“The ions are accumulated on the rising edge of the electric DC field between locations (20) and (23), where ions of low mobility (mainly 

Regarding claim 11, Betz discloses a method for analyzing ions, comprising the steps of: providing ions from an ion source to a first TIMS analyzer (“ions are transferred from the ion source towards the first ion mobility analyzer… in particular in an TIMS analyzer” [0022]); separating the ions according to mobility in the first TIMS analyzer (“The first ion mobility analyzer (TIMS 1) may scan a bunch of collected ions, thereby releasing ions in sequence of their ion mobilities” [0046]) at an elevated pressure above 500 Pa (“The vacuum conditions around the TIMS tube (11) are chosen such that the maximum gas velocity amounts to about 100 to 150 meters per second, at a pressure of a few hectopascals” [0005]); selecting at least one ion species of interest (“During the scan, the ion gate is alternately opened and closed, closed to reflect (or neutralize) unwanted ions and opened to pass ions in distinct ranges of mobility” [0046]); transferring the selected ions of interest to a trapping region of a second TIMS analyzer (“The passing ions enter the second ion mobility analyzer (TIMS 2)” [0046]); separating the selected ions of interest according to mobility in the second TIMS analyzer (“these ions are transferred from the second ion trap to TIMS 2 and there mobility separated” [0054]); and analyzing the separated ions by mass spectrometry or tandem mass spectrometry (“The mass spectrometer then can measure their precise masses” [0046]). Although Betz discloses that the TIMS analyzer is operated at “a few hectopascals” 
Ibrahim discloses a device “that can operate effectively at atmospheric pressure and more generally at all pressures” [0009] wherein the device is an IMS device [0008] and Ibrahim specifically contemplates that the invention may be applies for “a number of IMS formats used for chemical and biochemical analysis, including… trapped ion mobility spectrometry (TIMS)” [0006]. Ibrahim describes that the apparatus illustrated in figures 1A and 1B can be configured “to separate ions based on their mobility” [0077] and specifies, with respect to the ion confinement scheme of figure 2F that the device is operated at “a pressure of 1400 Torr” [0087] (1400 Torr is 186,651.3 Pa, which is greater than the claimed 1000 Pa). In paragraphs [0006-0009] Ibrahim describes the problem that conventional ion mobility separation devices (including TIMS devices) cannot be operated above 50 Torr, and proposes modifications to allow any or all of these devices to operate at all pressures.
It would have been obvious to one possessing ordinary skill in the art to have modified the TIMS analyzer of Betz with the high pressure ion mobility analyzer of Ibrahim in order to reduce the size, weight, and cost of operating such an analyzer (as suggested in paragraph [0008-0009] of Ibrahim).

Regarding claim 12, Betz discloses that selecting at least one ion species of interest and transferring the selected ions to the second TIMS analyzer comprises reducing the number of transferred ions in at least one limited mobility range (“During 

Regarding claim 13, Betz discloses that a number of ions transferred for highly abundant ion species of interest is lower than a number of ions transferred for less abundant ion species of interest (“the ions are separated in the first ion mobility analyzer such that the transmission for a highly abundant ion species of interest is lower than the transmission of less abundant ion species of interest” [0019]).

Regarding claim 14, Betz discloses that the selected ions of interest are separated in the second TIMS analyzer (“these ions are transferred from the second ion trap to TIMS 2 and there mobility separated” [0054]) at a pressure below 500 Pa (“The vacuum conditions around the TIMS tube (11) are chosen such that the maximum gas velocity amounts to about 100 to 150 meters per second, at a pressure of a few hectopascals” [0005]).
Although Betz discloses that the TIMS analyzer is operated at “a few hectopascals” [0005], where one hectopascal is 100 pascals, however, Betz does not explicitly and specifically disclose that the TIMS analyzer is operated at a pressure below 500 Pa. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to operate the TIMS analyzer at a pressure below 500 Pa since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to operate the  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
	
Regarding claim 15, Betz discloses that the steps of separating in the first TIMS analyzer and selecting are repeated and the transferred ions of interest are accumulated in the trapping region of the second TIMS analyzer prior to separating them in the second TIMS analyzer (“the second ion mobility analyzer is a TIMS analyzer and the first separation and the selectively transfer are repeated” [0017]).

Regarding claim 16, Betz discloses that the selected ions of interest are separated in the second TIMS analyzer (“these ions are transferred from the second ion trap to TIMS 2 and there mobility separated” [0054]) at a pressure below 500 Pa (“The vacuum conditions around the TIMS tube (11) are chosen such that the maximum gas velocity amounts to about 100 to 150 meters per second, at a pressure of a few hectopascals” [0005]).
Although Betz discloses that the TIMS analyzer is operated at “a few hectopascals” [0005], where one hectopascal is 100 pascals, however, Betz does not explicitly and specifically disclose that the second TIMS analyzer is operated at a pressure below 500 Pa. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to operate the TIMS analyzer at a pressure below 500 Pa since it has been held that where the general conditions of  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Regarding claim 17, Betz discloses that a repetition rate of separations in the first TIMS analyzer is at least twice a repetition rate of separations in the second TIMS analyzer (“the steps of releasing ions from the first ion mobility analyzer and transferring ions to the second TIMS analyzer can be repeated several times, before the repeatedly accumulated ions are released from the second TIMS analyzer for further analysis” [0021]).

Regarding claim 18, Betz discloses that an average mobility resolution of the first TIMS analyzer is substantially equal to or higher than an average mobility resolution of the second TIMS (“To keep production costs low, TIMS 1 and TIMS 2 can be made identical” [0056]).

Regarding claim 19, Betz discloses that the selected ions of interest are filtered according to mass or according to a combination of mass and mobility prior to being trapped in the trapping region of the second TIMS analyzer (“an ion gate or a mass filter located between the two ion mobility analyzers and a mass analyzer. The ion gate is 

Regarding claim 28, Although Betz discloses that the TIMS analyzer is operated at “a few hectopascals” [0005], where one hectopascal is 100 pascals, Betz does not explicitly and specifically disclose that the TIMS analyzer is operated at a pressure above 1500 Pa. 
Ibrahim discloses a device “that can operate effectively at atmospheric pressure and more generally at all pressures” [0009] wherein the device is an IMS device [0008] and Ibrahim specifically contemplates that the invention may be applies for “a number of IMS formats used for chemical and biochemical analysis, including… trapped ion mobility spectrometry (TIMS)” [0006]. Ibrahim describes that the apparatus illustrated in figures 1A and 1B can be configured “to separate ions based on their mobility” [0077] and specifies, with respect to the ion confinement scheme of figure 2F that the device is operated at “a pressure of 1400 Torr” [0087] (1400 Torr is 186,651.3 Pa, which is greater than the claimed 1500 Pa). In paragraphs [0006-0009] Ibrahim describes the problem that conventional ion mobility separation devices (including TIMS devices) cannot be operated above 50 Torr, and proposes modifications to allow any or all of these devices to operate at all pressures.
It would have been obvious to one possessing ordinary skill in the art to have modified the TIMS analyzer of Betz with the high pressure ion mobility analyzer of 

Regarding claim 31, Betz discloses that the TIMS analyzer is operated at “a few hectopascals” [0005], where one hectopascal is 100 pascals, and there is a “slight pressure diminution along the two TIMS devices” [0049]. Betz and Ibrahim discloses the claimed invention except for operating the second vacuum chamber at a lower pressure by a factor of two. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to operate the second vacuum chamber at a lower pressure by a factor of two since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to operate the second vacuum chamber at a lower pressure by a factor of two for the purpose of ensuring a desired volume and/or density of gas utilized to generate the counteracting gas flow required in trapped ion mobility spectrometry (as discussed in at least paragraphs [0003] and [0059] of Betz). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claims 3, 4, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al. U.S. PGPUB No. 2018/0340910 in view of Ibrahim et al. U.S. PGPUB No. 2019/0057852 in further view of Giles U.S. PGPUB No. 2016/0351382.


Giles discloses an apparatus for coupling a pair of vacuum chambers 51 and 53 together where, as illustrated in figure 5, the first vacuum chamber has a pressure P1 and the second vacuum chamber has a lower pressure P2, and wherein the first vacuum chamber contains a first mobility spectrometry analyzer [0044] and the second vacuum chamber contains a second mobility spectrometry analyzer [0045].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Betz with the multi-chamber configuration of Giles in order to independently operate each TIMS analyzer for selecting different mobilities of ions (since mobility selection in the TIMS analyzers of Betz is dependent upon the gas pressure in each TIMS, since the counter-flow of gas determines the separation ability of the TIMS analyzer).

Regarding claim 4, Betz discloses the claimed invention except that while Betz discloses that the two TIMS analyzers are contained within a vacuum chamber 
Giles discloses an apparatus for coupling a pair of vacuum chambers 51 and 53 together where, as illustrated in figure 5, the first vacuum chamber has a pressure P1 and the second vacuum chamber has a lower pressure P2, and wherein the first vacuum chamber contains a first mobility spectrometry analyzer [0044] and the second vacuum chamber contains a second mobility spectrometry analyzer [0045].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Betz with the multi-chamber configuration of Giles in order to independently operate each TIMS analyzer for selecting different mobilities of ions (since mobility selection in the TIMS analyzers of Betz is dependent upon the gas pressure in each TIMS, since the counter-flow of gas determines the separation ability of the TIMS analyzer).

Regarding claim 29, Betz discloses that the TIMS analyzer is operated at “a few hectopascals” [0005], where one hectopascal is 100 pascals, and there is a “slight pressure diminution along the two TIMS devices” [0049]. Betz and Ibrahim discloses the claimed invention except for operating the second vacuum chamber at a pressure below  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Regarding claim 30, Betz discloses that the TIMS analyzer is operated at “a few hectopascals” [0005], where one hectopascal is 100 pascals, and there is a “slight pressure diminution along the two TIMS devices” [0049]. Betz and Ibrahim discloses the claimed invention except for operating the second vacuum chamber at a lower pressure by a factor of two. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to operate the second vacuum chamber at a lower pressure by a factor of two since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to operate the second vacuum chamber at a lower pressure by a factor of two for the purpose of ensuring a desired volume and/or density of gas utilized to generate the counteracting gas flow required in trapped ion mobility spectrometry (as discussed in at  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claims 5, 6, 20, 21, 22, 23, 24, 25, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al. U.S. PGPUB No. 2018/0340910 in view of Ibrahim et al. U.S. PGPUB No. 2019/0057852 in further view of Green et al. U.S. PGPUB No. 2017/0212081.

Regarding claim 5, Betz discloses the claimed invention except that while Betz discloses “The separated ions can be further analyzed downstream of the second ion mobility analyzer by acquiring mass spectra or acquiring fragment mass spectra” [0016], there is no explicit disclosure of an RF multipole located between the first and second TIMS analyzers wherein the RF multipole is operated as one of a mass filter, a mobility-mass filter, an ion guide, a fragmentation cell, an activation cell and an ion trap.
Green discloses a device including two ion mobility analyzers 3 and 6 separated by an accumulation device 5 (“The method may further comprise fragmenting said second population of ions by Electron Transfer Dissociation prior to separating said second population of ions according to ion mobility, optionally within an or the accumulation device” [0068]), wherein the accumulation region may be an RF multipole (“RF ion accumulation device” [0086]) and the RF multipole accumulation region 4 is operated as a fragmentation cell ([0068]). Paragraph [0164] additionally identifies trap 5 as the accumulation device located upstream of the second mobility analyzer 6.


Regarding claim 6, Betz discloses the claimed invention except that while Betz discloses “The separated ions can be further analyzed downstream of the second ion mobility analyzer by acquiring mass spectra or acquiring fragment mass spectra” [0016], there is no explicit disclosure of an RF multipole located between the first and second TIMS analyzers wherein the RF multipole is operated as one of a mass filter, a mobility-mass filter, an ion guide, a fragmentation cell, an activation cell and an ion trap.
Green discloses a device including two ion mobility analyzers 3 and 6 separated by an accumulation device 5 (“The method may further comprise fragmenting said second population of ions by Electron Transfer Dissociation prior to separating said second population of ions according to ion mobility, optionally within an or the accumulation device” [0068]), wherein the accumulation region may be an RF multipole (“RF ion accumulation device” [0086]) and the RF multipole accumulation region 4 is operated as a fragmentation cell ([0068]). Paragraph [0164] additionally identifies trap 5 as the accumulation device located upstream of the second mobility analyzer 6.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Betz with the 

Regarding claim 20, Betz discloses a method for analyzing ions, comprising the steps of: providing ions from an ion source to a first TIMS analyzer (“ions are transferred from the ion source towards the first ion mobility analyzer… in particular in an TIMS analyzer” [0022]); separating the ions according to mobility in the first TIMS analyzer (“The first ion mobility analyzer (TIMS 1) may scan a bunch of collected ions, thereby releasing ions in sequence of their ion mobilities” [0046]) at an elevated pressure above 500 Pa (“The vacuum conditions around the TIMS tube (11) are chosen such that the maximum gas velocity amounts to about 100 to 150 meters per second, at a pressure of a few hectopascals” [0005]); selecting one ion species of interest from a limited mobility range (“During the scan, the ion gate is alternately opened and closed, closed to reflect (or neutralize) unwanted ions and opened to pass ions in distinct ranges of mobility” [0046]); fragmenting or activating the selected ions of interest (“The separated ions can be further analyzed downstream of the second ion mobility analyzer by acquiring mass spectra or acquiring fragment mass spectra” [0016]); transferring the ions to a trapping region of a second TIMS analyzer (“The passing ions enter the second ion mobility analyzer (TIMS 2)” [0046]); separating the fragment ions or activated ions according to mobility in the second TIMS analyzer (“these ions are transferred from the second ion trap to TIMS 2 and there mobility separated” [0054]); and analyzing the separated ions 
Ibrahim discloses a device “that can operate effectively at atmospheric pressure and more generally at all pressures” [0009] wherein the device is an IMS device [0008] and Ibrahim specifically contemplates that the invention may be applies for “a number of IMS formats used for chemical and biochemical analysis, including… trapped ion mobility spectrometry (TIMS)” [0006]. Ibrahim describes that the apparatus illustrated in figures 1A and 1B can be configured “to separate ions based on their mobility” [0077] and specifies, with respect to the ion confinement scheme of figure 2F that the device is operated at “a pressure of 1400 Torr” [0087] (1400 Torr is 186,651.3 Pa, which is greater than the claimed 1000 Pa). In paragraphs [0006-0009] Ibrahim describes the problem that conventional ion mobility separation devices (including TIMS devices) cannot be operated above 50 Torr, and proposes modifications to allow any or all of these devices to operate at all pressures. It would have been obvious to one possessing ordinary skill in the art to have modified the TIMS analyzer of Betz with the high pressure ion mobility analyzer of Ibrahim in order to reduce the size, weight, and cost of operating such an analyzer (as suggested in paragraph [0008-0009] of Ibrahim). Betz and Ibrahim disclose the claimed invention except that while Betz discloses fragmenting ions ([0016]), there is no explicit disclosure of fragmenting ions prior to transferring the fragment ions to a trapping region of a second TIMS analyzer.

Although Betz discloses that the TIMS analyzer is operated at “a few hectopascals” [0005], where one hectopascal is 100 pascals, however, Betz does not explicitly and specifically disclose that the TIMS analyzer is operated at a pressure above 500 Pa. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to operate the TIMS analyzer at a pressure above 500 Pa since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to operate the TIMS analyzer at a pressure above 500 Pa for the purpose of ensuring a desired volume and/or density of gas utilized to generate the counteracting gas flow required in trapped ion mobility spectrometry (as discussed in at least paragraphs [0003] and [0059] of Betz). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.


Although Betz discloses that the TIMS analyzer is operated at “a few hectopascals” [0005], where one hectopascal is 100 pascals, however, Betz does not explicitly and specifically disclose that the TIMS analyzer is operated at a pressure below 500 Pa. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to operate the TIMS analyzer at a pressure below 500 Pa since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to operate the TIMS analyzer at a pressure below 500 Pa for the purpose of ensuring a desired volume and/or density of gas utilized to generate the counteracting gas flow required in trapped ion mobility spectrometry (as discussed in at least paragraphs [0003] and [0059] of Betz). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Regarding claim 22, Betz discloses the steps of separating in the first TIMS analyzer and selecting are repeated and the transferred fragment ions or activated ions are accumulated in the trapping region of the second TIMS analyzer prior to separating them in the second TIMS analyzer (“the second ion mobility analyzer is a TIMS analyzer 
Green discloses a device including two ion mobility analyzers 3 and 6 separated by an accumulation device 5 wherein “The method may further comprise fragmenting said second population of ions by Electron Transfer Dissociation prior to separating said second population of ions according to ion mobility, optionally within an or the accumulation device” [0068]). Figure 4 illustrates that the steps of separating in a first mobility analyzer 3 and fragmenting in accumulation device 5 are performed multiple times at three distinct times T1, T2, and T3 before the ions are passed into the second mobility analyzer 6.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Betz with the fragmentation device of Green in order to provide a two dimensional separation of ions and their fragments according to mobility, thereby offering additional information about the composition of a sample by analyzing both the mobility separated ions and the mobility separated fragments of those ions.

Regarding claim 23, Betz discloses the steps of separating in the first TIMS analyzer and selecting are repeated and the transferred fragment ions or activated ions are accumulated in the trapping region of the second TIMS analyzer prior to separating them in the second TIMS analyzer (“the second ion mobility analyzer is a TIMS analyzer and the first separation and the selectively transfer are repeated” [0017]). However, 
Green discloses a device including two ion mobility analyzers 3 and 6 separated by an accumulation device 5 wherein “The method may further comprise fragmenting said second population of ions by Electron Transfer Dissociation prior to separating said second population of ions according to ion mobility, optionally within an or the accumulation device” [0068]). Figure 4 illustrates that the steps of separating in a first mobility analyzer 3 and fragmenting in accumulation device 5 are performed multiple times at three distinct times T1, T2, and T3 before the ions are passed into the second mobility analyzer 6, and three such repetitions are performed for the singular mobility analysis by mobility analyzer 6.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Betz with the fragmentation device of Green in order to provide a two dimensional separation of ions and their fragments according to mobility, thereby offering additional information about the composition of a sample by analyzing both the mobility separated ions and the mobility separated fragments of those ions.

Regarding claim 24, Betz discloses that an average mobility resolution of the first TIMS analyzer is substantially equal to or higher than an average mobility resolution of the second TIMS (“To keep production costs low, TIMS 1 and TIMS 2 can be made identical” [0056]).



Regarding claim 32, Betz discloses that the TIMS analyzer is operated at “a few hectopascals” [0005], where one hectopascal is 100 pascals, and there is a “slight pressure diminution along the two TIMS devices” [0049]. Betz and Ibrahim discloses the claimed invention except for operating the second vacuum chamber at a lower pressure by a factor of two. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to operate the second vacuum chamber at a lower pressure by a factor of two since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to operate the second vacuum chamber at a lower pressure by a factor of two for the purpose of ensuring a desired volume and/or density of gas utilized to generate the counteracting gas flow required in trapped ion mobility spectrometry (as discussed in at least paragraphs [0003] and [0059] of Betz). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al. U.S. PGPUB No. 2018/0340910 in view of Ibrahim et al. U.S. PGPUB No. 2019/0057852 in further view of Giles et al. U.S. PGPUB No. 2017/0131238.

Regarding claim 8, Betz discloses an analyzer with a pair of TIMS analyzers, but Betz does not disclose arranging these analyzers non-collinearly.
Giles discloses an analyzer system wherein two or more mobility analyzers are arranged in a parallel configuration such that the mobility analyzers are arranged non-collinearly (see figure 3 and the description of paragraph [0114]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Betz with the parallel configuration of Giles in order to simultaneously and/or serially perform different mobility analyses on a sample in order to compare one analysis against another (where each mobility analyzer operates with a different analysis condition).

Regarding claim 9, Betz illustrates in figure 4 that the first and/or the second TIMS analyzer comprises an RF funnel at the entrance (“A repeller plate (9) drives the ions (6) into an entrance funnel (10) of the mobility analyzer” [0004]). 

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al. U.S. PGPUB No. 2018/0340910 in view of Ibrahim et al. U.S. PGPUB No. 2019/0057852 in view of Tang et al. U.S. PGPUB No. 2009/0242755.


Tang discloses an ion analyzer wherein ions are introduced via a sub-atmospheric pressure electrospray ionization source (“The pressure of the first vacuum chamber containing the ESI emitter was 50 Torr” [0052]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Betz with the sub-atmospheric pressure electrospray ionization source of Tang in order to provide a more compact system by including the ionization source in a common vacuum chamber with an analyzer preventing the need for additional pressurized chambers.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al. U.S. PGPUB No. 2018/0340910 in view of Ibrahim et al. U.S. PGPUB No. 2019/0057852 in further view of Tang et al. U.S. PGPUB No. 2009/0057551.

Regarding claim 27, Betz discloses the claimed invention except that while Betz discloses that the ion source is an electrospray ion source (“Entrained by a gas (7), ions (6) from an electrospray ion source (not shown) are introduced via capillary (8) into a first chamber of a vacuum system” [0004]), there is no explicit disclosure of an 
Tang discloses mass analyzer comprising an atmospheric pressure electrospray ion source located in a chamber which is coupled via a transfer capillary with the first vacuum chamber (“an atmospheric pressure electrospray ionization (ESI) source with an ES emitter couples to an ion funnel positioned in a low pressure (e.g., 18 Torr) region via a heated inlet capillary interface” [0004]), said transfer capillary being a short wide bore capillary with an inner diameter of 420 µm and a length of 6.4 cm (“For all atmospheric pressure ESI experiments, a conventional configuration (FIG. 1) was used for comparison purposes, comprising a 6.4 cm long, 420 µm I.D. inlet capillary heated to 120 °C. that terminated flush with the first electrode of the first ion funnel” [0024]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Betz with the inlet capillary of Tang in order to provide a suitable mechanism for introducing ions into the vacuum chamber containing the TIMS analyzer, while allowing for maintaining pressure within the chamber when the ion source is an electrospray ionization source. Betz and Tang disclose the claimed invention except for the inner capillary diameter. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the inner capillary diameter of 1 mm or more since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to utilize the inner capillary diameter of 1 mm or more for the purpose of preventing leaking of the vacuum in a TIMS chamber through the capillary while also sizing the capillary for best passing ions there through (where the sizes of ions vary depending upon the type of material being analyzed and/or the type of ionization source utilized). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881